Exhibit 10.5

 

NEITHER THIS SECURITY NOR THE SECURITIES FOR WHICH THIS SECURITY IS EXERCISABLE
HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY. THIS SECURITY AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS
SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN SECURED BY SUCH SECURITIES.         

 

FORM OF COMMON STOCK PURCHASE WARRANT

 

Towerstream Corporation

 

Warrant Shares: [______]

Initial Issuance Date:  June 20, 2016

Initial Exercise Date:   December 20, 2016

 

Warrant No: 2016-

 

THIS COMMON STOCK PURCHASE WARRANT (the “Warrant”) certifies that, for value
received, [______] or its assigns (the “Holder”) is entitled, upon the terms and
subject to the limitations on exercise and the conditions hereinafter set forth,
at any time on or after the Initial Exercise Date and on or prior to the close
of business on the five year anniversary of the Initial Issuance Date (the
“Termination Date”) but not thereafter, to subscribe for and purchase from
TOWERSTREAM CORPORATION, a Delaware corporation (the “Company”), up to [____]
shares (as subject to adjustment hereunder, the “Warrant Shares”) of Common
Stock. The purchase price of one share of Common Stock under this Warrant shall
be equal to the Exercise Price, as defined in Section 2(b). The Initial Exercise
Date shall be the Initial Issuance Date, provided however, that the Initial
Exercise Date shall be the six month anniversary of the Initial Issuance Date if
required by the applicable listing rules of The Nasdaq Capital Market or any
other shareholder approval requirement of Nasdaq.

 

Section 1.          Definitions. Capitalized terms used and not otherwise
defined herein shall have the meanings set forth in that certain Securities
Purchase Agreement (the “Purchase Agreement”), dated June 17, 2016, among the
Company and the Holder.

  

Section 2.          Exercise.

 

a)        Exercise of the purchase rights represented by this Warrant may be
made, in whole or in part, at any time or times on or after the Initial Exercise
Date and on or before the Termination Date by delivery to the Company (or such
other office or agency of the Company as it may designate by notice in writing
to the registered Holder at the address of the Holder appearing on the books of
the Company) of a duly executed facsimile copy of the Notice of Exercise Form
annexed hereto. Within two (2) Trading Days following the date of exercise as
aforesaid, (i) unless the cashless exercise procedure specified in Section 2(c)
below is specified in the applicable Notice of Exercise and (ii) only if there
is an effective registration statement registering, and current prospectus
available for, the resale of the Warrant Shares by the Holder on file with the
Commission within ninety (90) days of the Initial Issuance Date, the Holder
shall deliver the aggregate Exercise Price for the shares specified in the
applicable Notice of Exercise, by wire transfer or cashier’s check drawn on a
United States bank. Notwithstanding anything herein to the contrary (although
the Holder may surrender the Warrant to, and receive a replacement Warrant from,
the Company), the Holder shall not be required to physically surrender this
Warrant to the Company until the Holder has purchased all of the Warrant Shares
available hereunder and the Warrant has been exercised in full, in which case,
the Holder shall surrender this Warrant to the Company for cancellation within
three (3) Trading Days of the date the final Notice of Exercise is delivered to
the Company. Partial exercises of this Warrant resulting in purchases of a
portion of the total number of Warrant Shares available hereunder shall have the
effect of lowering the outstanding number of Warrant Shares purchasable
hereunder in an amount equal to the applicable number of Warrant Shares
purchased. The Holder and the Company shall maintain records showing the number
of Warrant Shares purchased and the date of such purchases. The Company shall
deliver any objection to any Notice of Exercise Form within one (1) Trading Day
of delivery of such notice. The Holder and any assignee, by acceptance of this
Warrant, acknowledge and agree that, by reason of the provisions of this
paragraph, following the purchase of a portion of the Warrant Shares hereunder,
the number of Warrant Shares available for purchase hereunder at any given time
may be less than the amount stated on the face hereof.

 

 
 

--------------------------------------------------------------------------------

 

 

b)        Exercise Price. The initial exercise price per share of the Common
Stock under this Warrant shall be $0.19, (the “Initial Exercise Price”) subject
to adjustment hereunder (as adjusted, the “Exercise Price”), payable, subject to
Section 2(c) below, in immediately available funds.

 

c)        Cashless Exercise. If there is no effective registration statement
registering, or no current prospectus available for the resale of the Warrant
Shares by the Holder on file with the Commission prior to the 90 day anniversary
of the Initial Issuance Date, then this Warrant shall be exercised at the
Holder’s election, in whole or in part, at such time by means of a “cashless
exercise” in which the Holder shall be entitled to receive a number of Warrant
Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A), where:

 

 

(A) =

the VWAP of the shares of Common Stock (as reported by Bloomberg) on the Trading
Day immediately preceding the date on which Holder elects to exercise this
Warrant by means of a “cashless exercise,” as set forth in the applicable Notice
of Exercise;

 

 

 

 

(B) =

the Exercise Price of this Warrant, as adjusted hereunder; and

 

 

 

 

(X) =

the number of Warrant Shares that would be issuable upon exercise of this
Warrant in accordance with the terms of this Warrant if such exercise were by
means of a cash exercise rather than a cashless exercise.

 

For the avoidance of doubt, Rule 144 shall not be available until at least the
six (6) month anniversary of the Initial Issuance Date.  

 

d)           Mechanics of Exercise.

 

(i)          Delivery of Certificates Upon Exercise. Certificates for shares
purchased hereunder shall be transmitted by the Company’s transfer agent for its
Common Stock (the “Transfer Agent”) to the Holder by crediting the account of
the Holder’s prime broker with The Depository Trust Company through its Deposit
or Withdrawal at Custodian system (“DWAC”) if the Company is then a participant
in such system and either (A) there is an effective registration statement
permitting the issuance of the Warrant Shares to or resale of the Warrant Shares
by the Holder or (B) this Warrant is being exercised via cashless exercise and
Rule 144 is available, and otherwise by physical delivery to the address
specified by the Holder in the Notice of Exercise by the date that is three (3)
Trading Days after the latest of (A) the delivery to the Company of the Notice
of Exercise, (B) surrender of this Warrant (if required) and (C) payment of the
aggregate Exercise Price as set forth above (including by cashless exercise, if
permitted) (such date, the “Warrant Share Delivery Date”). The Warrant Shares
shall be deemed to have been issued, and Holder or any other person so
designated to be named therein shall be deemed to have become a holder of record
of such shares for all purposes, as of the date the Warrant has been exercised,
with payment to the Company of the Exercise Price (or by cashless exercise, if
permitted) and all taxes required to be paid by the Holder, if any, prior to the
issuance of such shares, having been paid.

 

(ii)            Delivery of New Warrants Upon Exercise. If this Warrant shall
have been exercised in part, the Company shall, at the request of a Holder and
upon surrender of this Warrant certificate, at the time of delivery of the
certificate or certificates representing Warrant Shares, deliver to the Holder a
new Warrant evidencing the rights of the Holder to purchase the unpurchased
Warrant Shares called for by this Warrant, which new Warrant shall in all other
respects be identical with this Warrant.

 

 
 

--------------------------------------------------------------------------------

 

 

(iii)         Rescission Rights. If the Company fails to cause the Transfer
Agent to transmit to the Holder a certificate or the certificates representing
the Warrant Shares pursuant to Section 2(d)(i) by the Warrant Share Delivery
Date, then the Holder will have the right, at any time prior to issuance of such
Warrant Shares, to rescind such exercise. 

 

 

(iv)         No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant. As to any fraction of a share which the Holder would otherwise be
entitled to purchase upon such exercise, the Company shall, at its election,
either pay a cash adjustment in respect of such final fraction in an amount
equal to such fraction multiplied by the Exercise Price or round up to the next
whole share.

  

e)       Holder’s Exercise Limitations. (i)          The Company shall not
effect any exercise of this Warrant, and a Holder shall not have the right to
exercise any portion of this Warrant, pursuant to Section 2 or otherwise, to the
extent that after giving effect to such issuance after exercise as set forth on
the applicable Notice of Exercise, the Holder (together with the Holder’s
Affiliates, and any other Persons acting as a group together with the Holder or
any of the Holder’s Affiliates), would beneficially own in excess of the
Beneficial Ownership Limitation (as defined below).  For purposes of the
foregoing sentence, the number of shares of Common Stock beneficially owned by
the Holder and its Affiliates shall include the number of shares of Common Stock
issuable upon exercise of this Warrant with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) exercise of the remaining, nonexercised portion of
this Warrant beneficially owned by the Holder or any of its Affiliates and (ii)
exercise or conversion of the unexercised or nonconverted portion of any other
securities of the Company (including, without limitation, any other Common Stock
Equivalents) subject to a limitation on conversion or exercise analogous to the
limitation contained herein beneficially owned by the Holder or any of its
Affiliates.  Except as set forth in the preceding sentence, for purposes of this
Section 2(e), beneficial ownership shall be calculated in accordance with
Section 13(d) of the Exchange Act and the rules and regulations promulgated
thereunder, it being acknowledged by the Holder that the Company is not
representing to the Holder that such calculation is in compliance with Section
13(d) of the Exchange Act and the Holder is solely responsible for any schedules
required to be filed in accordance therewith. To the extent that the limitation
contained in this Section 2(e) applies, the determination of whether this
Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable shall be in the sole discretion of the Holder, and the submission of
a Notice of Exercise shall be deemed to be the Holder’s determination of whether
this Warrant is exercisable (in relation to other securities owned by the Holder
together with any Affiliates) and of which portion of this Warrant is
exercisable, in each case subject to the Beneficial Ownership Limitation, and
the Company shall have no obligation to verify or confirm the accuracy of such
determination. In addition, a determination as to any group status as
contemplated above shall be determined in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder. For purposes
of this Section 2(e), in determining the number of outstanding shares of Common
Stock, a Holder may rely on the number of outstanding shares of Common Stock as
reflected in (A) the Company’s most recent periodic or annual report filed with
the SEC, as the case may be, (B) a more recent public announcement by the
Company or (C) a more recent written notice by the Company or the Transfer Agent
setting forth the number of shares of Common Stock outstanding.  Upon the
written or oral request of a Holder, the Company shall within two Trading Days
confirm orally and in writing to the Holder the number of shares of Common Stock
then outstanding.  In any case, the number of outstanding shares of Common Stock
shall be determined after giving effect to the conversion or exercise of
securities of the Company, including this Warrant, by the Holder or its
Affiliates since the date as of which such number of outstanding shares of
Common Stock was reported. The “Beneficial Ownership Limitation” shall be 9.99%
of the number of shares of the Common Stock outstanding immediately after giving
effect to the issuance of shares of Common Stock issuable upon exercise of this
Warrant. The Holder may decrease the Beneficial Ownership Limitation at any
time. The provisions of this paragraph shall be construed and implemented in a
manner otherwise than in strict conformity with the terms of this Section 2(e)
to correct this paragraph (or any portion hereof) which may be defective or
inconsistent with the intended Beneficial Ownership Limitation herein contained
or to make changes or supplements necessary or desirable to properly give effect
to such limitation. The limitations contained in this paragraph shall apply to a
successor holder of this Warrant.

 

 
 

--------------------------------------------------------------------------------

 

 

f)         Issuance Restrictions. If the Company has not obtained the approval
of its shareholders in accordance with the rules of The Nasdaq Capital Market
pursuant to the terms of the Purchase Agreement (“Shareholder Approval”) and it
is determined that such Shareholder Approval is required, then the Company may
not issue upon exercise of this Warrant any Warrant Shares if such issuances
would violate the rules of The Nasdaq Capital Market. The limitations contained
in this paragraph shall apply to a successor holder of this Warrant.  

 

g)         Mandatory Exercise. Subject to the ownership restrictions set forth
in Sections 2(e) and 2(f) and provided there is an effective registration
statement registering, and current prospectus available for, the resale of the
Warrant Shares by the Holder on file with the Commission, if at any time from
and after the Initial Issuance Date (i) the VWAP of the Common Stock equals or
exceeds $0.38 (subject to appropriate adjustments for stock splits, stock
dividends, recapitalizations, reorganizations, reclassifications, combinations,
reverse stock splits or other similar transactions) for not less than ten (10)
consecutive Trading Days out of any thirty (30) consecutive Trading Days (the
"Mandatory Exercise Measuring Period") and (ii) no Equity Conditions Failure has
occurred (unless the Holder has waived such Equity Conditions Failure) as of
such date (clauses (i) and (ii), the "Mandatory Exercise Conditions"), the
Company shall have the right to require the Holder to exercise all or any
portion of the Warrants then remaining under this Warrant, as designated in the
Mandatory Exercise Notice on the Mandatory Exercise Date (each as defined below)
into fully paid, validly issued and nonassessable shares of Common Stock in cash
in accordance with Section 2(a) hereof at the Exercise Price as of the Mandatory
Exercise Date (as defined below) (a "Mandatory Exercise"). The Company may
exercise its right to require exercise under this Section 2(g) by delivering
within not more than two (2) Trading Days following the end of such Mandatory
Exercise Measuring Period a written notice thereof by facsimile and overnight
courier to the Holder and the Company’s transfer agent (the "Mandatory Exercise
Notice" and the date the Holder received such notice is referred to as the
"Mandatory Exercise Notice Date"). The Mandatory Exercise Notice shall be
irrevocable. The Mandatory Exercise Notice shall (i) state (1) the Trading Day
on which the Mandatory Exercise shall occur, which Trading Day shall not be less
than one (1) Trading Day nor more than ten (10) Trading Days following the
Mandatory Exercise Notice Date (the "Mandatory Exercise Date"), (2) the
aggregate number of Warrants which the Company has elected to be subject to
Mandatory Exercise from the Holder (the "Mandatory Exercise Amount") pursuant to
this Section 2(g), (3) the number of shares of Common Stock to be issued to the
Holder on the Mandatory Exercise Date and (ii) certify that the Mandatory
Exercise Conditions have been satisfied. The Mandatory Exercise thereunder may
only occur on the Mandatory Exercise Date if there is no Equity Conditions
Failure (unless the Holder has waived such Equity Conditions Failure) that
occurs immediately prior to the Mandatory Exercise Date (the "Mandatory Exercise
Bring-Down Conditions"). The Company shall deliver to the Holder a notice no
later than 10:00 a.m., New York Time, on the Mandatory Exercise Date (the
"Bring-Down Notice"), which notice shall certify whether or not the Mandatory
Exercise Bring-Down Conditions have been satisfied. If the Mandatory Exercise
Bring-Down Conditions have not been satisfied at such time (and are not waived
by the Holder), the Mandatory Exercise Notice will be null and void, ab initio.
Notwithstanding anything to the contrary in this Section 2(g), until the
Mandatory Exercise has occurred, the Mandatory Exercise Amount may be exercised,
in whole or in part, by the Holder into shares of Common Stock pursuant to the
other provisions of Section 2, as applicable. The Company covenants and agrees
that it will honor all Exercise Notices tendered from the time of delivery of
the Mandatory Exercise Notice until the Mandatory Exercise has occurred. Unless
otherwise indicated by the Holder, all Warrants exercised by the Holder after
the Mandatory Exercise Notice Date shall reduce the Mandatory Exercise Amount of
this Warrant required to be exercised on the Mandatory Exercise Date. Upon an
Equity Conditions Failure, the Holder may revoke any Exercise Notice delivered
after the Mandatory Exercise Notice is received by the Holder and the Company,
within one (1) Trading Day of such revocation, shall return the aggregate
Exercise Price applicable to any such Exercise Notice(s) to the Holder by wire
transfer of immediately available funds and any Warrants so exercised shall be
deemed reinstated and returned to the Holders, if applicable.

 

 
 

--------------------------------------------------------------------------------

 

 

Section 3.          Certain Adjustments.

 

a)       Stock Dividends and Splits. If the Company, at any time while this
Warrant is outstanding: (i) pays a stock dividend or otherwise makes a
distribution or distributions on shares of its Common Stock or any other equity
or equity equivalent securities payable in shares of Common Stock (which, for
avoidance of doubt, shall not include any shares of Common Stock issued by the
Company upon exercise of this Warrant or pursuant to any of the other
Transaction Documents), (ii) subdivides outstanding shares of Common Stock into
a larger number of shares, (iii) combines (including by way of reverse stock
split) outstanding shares of Common Stock into a smaller number of shares, or
(iv) issues by reclassification of shares of the Common Stock any shares of
capital stock of the Company, then in each case the Exercise Price shall be
multiplied by a fraction of which the numerator shall be the number of shares of
Common Stock (excluding treasury shares, if any) outstanding immediately before
such event and of which the denominator shall be the number of shares of Common
Stock outstanding immediately after such event, and the number of shares
issuable upon exercise of this Warrant shall be proportionately adjusted such
that the aggregate Exercise Price of this Warrant shall remain unchanged. Any
adjustment made pursuant to this Section 3(a) shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.

  

b)           Fundamental Transactions.  If the Company enters into or becomes a
party to any Fundamental Transaction, then the registered holder shall have the
right thereafter to receive, upon exercise of the Warrant, the same amount and
kind of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of the number of Warrant
Shares then issuable upon exercise in full of the Warrant without regard to any
limitations on exercise contained in the Warrant (the “Alternate
Consideration”). The Company shall not effect any such Fundamental Transaction
unless prior to or simultaneously with the consummation thereof, any successor
to the Company, surviving entity or the corporation purchasing or otherwise
acquiring such assets or other appropriate corporation or Person shall assume
the Warrant and the obligation to deliver to the registered holder, such
Alternate Consideration as, in accordance with the foregoing provisions, the
registered holder may be entitled to receive, and the other obligations under
the Warrant.  “Fundamental Transactions” means that (i) the Company or any of
its Subsidiaries shall, directly or indirectly, in one or more related
transactions, (1) consolidate or merge with or into (whether or not the Company
or any of its Subsidiaries is the surviving corporation) any other person unless
immediately following the closing of such transaction or series of related
transactions the persons holding more than 50% of the voting stock of the
Company prior to such closing continue to hold more than 50% of the voting stock
of the Company following such closing or (2) sell, lease, license, assign,
transfer, convey or otherwise dispose of all or substantially all of its
respective properties or assets to any other person, or (3) assist any other
person in making a purchase, tender or exchange offer that is accepted by the
holders of more than 50% of the outstanding shares of voting stock of the
Company (not including any shares of voting stock of the Company held by the
person or persons making or party to, or associated or affiliated with the
persons making or party to, such purchase, tender or exchange offer), or (4)
consummate a stock or share purchase agreement or other business combination
(including, without limitation, a reorganization, recapitalization, or scheme of
arrangement) with any other person whereby such other person acquires more than
50% of the outstanding shares of voting Stock of the Company (not including any
shares of voting stock of the Company held by the other person or other persons
making or party to, or associated or affiliated with the other persons making or
party to, such stock or share purchase agreement or other business combination)
excluding any equity financing transaction in which shares of voting stock are
issued, or (5) (I) reorganize, recapitalize or reclassify the Common Stock, (II)
effect or consummate a stock combination, reverse stock split or other similar
transaction involving the Common Stock or (III) make any public announcement or
disclosure with respect to any stock combination, reverse stock split or other
similar transaction involving the Common Stock (including, without limitation,
any public announcement or disclosure of (x) any potential, possible or actual
stock combination, reverse stock split or other similar transaction involving
the Common Stock or (y) board or stockholder approval thereof, or the intention
of the Company to seek board or stockholder approval of any stock combination,
reverse stock split or other similar transaction involving the Common Stock), or
(ii) any “person” or “group” (as these terms are used for purposes of Sections
13(d) and 14(d) of the Exchange Act and the rules and regulations promulgated
thereunder) is or shall become the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of 50% of the aggregate
ordinary voting power represented by issued and outstanding voting stock of the
Company.   

 

e)       Calculations. All calculations under this Section 3 shall be made to
the nearest cent or the nearest whole share, as the case may be. For purposes of
this Section 3, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares, if any) issued and outstanding.

 

 
 

--------------------------------------------------------------------------------

 

 

f)         Notice to Holder.    Whenever the Exercise Price is adjusted pursuant
to any provision of this Section 3, the Company shall promptly mail to the
Holder a notice setting forth the Exercise Price after such adjustment and any
resulting adjustment to the number of Warrant Shares and setting forth a brief
statement of the facts requiring such adjustment.

 

Section 4.          Transfer of Warrant.

 

a)        Transferability. Subject to compliance with any applicable securities
laws and the provisions of the Purchase Agreement, this Warrant and all rights
hereunder (including, without limitation, any registration rights) are
transferable, in whole or in part, upon surrender of this Warrant at the
principal office of the Company or its designated agent, together with a written
assignment of this Warrant substantially in the form attached hereto duly
executed by the Holder or its agent or attorney and funds sufficient to pay any
transfer taxes payable upon the making of such transfer. Upon such surrender
and, if required, such payment, the Company shall execute and deliver a new
Warrant or Warrants in the name of the assignee or assignees, as applicable, and
in the denomination or denominations specified in such instrument of assignment,
and shall issue to the assignor a new Warrant evidencing the portion of this
Warrant not so assigned, and this Warrant shall promptly be cancelled. The
Warrant, if properly assigned in accordance herewith, may be exercised by a new
holder for the purchase of Warrant Shares without having a new Warrant issued.

 

b)       New Warrants. This Warrant may be divided or combined with other
Warrants upon presentation hereof at the aforesaid office of the Company,
together with a written notice specifying the names and denominations in which
new Warrants are to be issued, signed by the Holder or its agent or attorney.
Subject to compliance with Section 4(a), as to any transfer which may be
involved in such division or combination, the Company shall execute and deliver
a new Warrant or Warrants in exchange for the Warrant or Warrants to be divided
or combined in accordance with such notice. All Warrants issued on transfers or
exchanges shall be dated the initial issuance date of this Warrant and shall be
identical with this Warrant except as to the number of Warrant Shares issuable
pursuant thereto.

 

c)       Warrant Register. The Company shall register this Warrant, upon records
to be maintained by the Company or its transfer agent for that purpose (the
“Warrant Register”), in the name of the record Holder hereof from time to time.
The Company may deem and treat the registered Holder of this Warrant as the
absolute owner hereof for the purpose of any exercise hereof or any distribution
to the Holder, and for all other purposes, absent actual notice to the contrary.

 

Section 5.          Certain Definitions. For purposes of this Warrant, the
following terms shall have the following meanings:

 

a)          “Aggregate Purchase Price” means the product of the Per Unit
Purchase Price multiplied by the number of Units each Purchaser or all
Purchasers, as applicable, purchased pursuant to the Purchase Agreement.

        

b)       “Equity Conditions” means: (i) on each day during the period five (5)
days prior to the applicable date of determination and ending on and including
the applicable date of determination (the “Equity Conditions Measuring Period
”), the Common Stock is listed or designated for quotation (as applicable) on
the Trading Market and shall not have been suspended from trading on the Trading
Market (other than suspensions of not more than two (2) days and occurring prior
to the applicable date of determination due to business announcements by the
Company) nor shall delisting or suspension by a Trading Market be pending in
writing by such Trading Market; (ii) on each day during the Equity Conditions
Measuring Period, the Company shall have delivered all Warrant Shares issuable
upon exercise of this Warrant on a timely basis pursuant to the applicable
provisions hereof; (iii) any Warrant Shares to be issued in connection with the
event requiring determination may be issued in full without violating the
rules or regulations of the Trading Market on which the Warrant Shares are then
listed or designated for quotation (as applicable); (iv) on each day during the
Equity Conditions Measuring Period, no public announcement of a pending,
proposed or intended Fundamental Transaction shall have occurred which has not
been abandoned, terminated or consummated; (v) the Holder shall not be in
possession of any material, non-public information provided to any of them by
the Company, any of its affiliates or any of their respective officers,
employees, directors, representatives, agents or the like; and (vi) on each day
during the Equity Conditions Measuring Period, the Company shall not be in
material breach of any term or condition of this Warrant.

 

 
 

--------------------------------------------------------------------------------

 

 

c)                                  “Equity Conditions Failure ” means, with
respect to a particular date of determination, that on any day during the period
commencing five (5) days immediately prior to such date of determination, the
Equity Conditions have not been satisfied (or waived in writing by the Holder).

 

b)     “VWAP” means, for any security as of any date, the dollar volume-weighted
average price for such security on the principal Trading Market during the
period beginning at 9:30:01 a.m., New York time, and ending at 4:00:00 p.m., New
York time, as reported by Bloomberg through its “HP” function set to “weighted
average” or, if the foregoing does not apply, the dollar volume-weighted average
price of such security in the over-the-counter market on the electronic bulletin
board for such security during the period beginning at 9:30:01 a.m., New York
time, and ending at 4:00:00 p.m., New York time, as reported by Bloomberg, or,
if no dollar volume-weighted average price is reported for such security by
Bloomberg for such hours, the average of the highest closing bid price and the
lowest closing ask price of any of the market makers for such security as
reported in the “pink sheets” by OTC Markets Group Inc. (formerly Pink Sheets
LLC). If the VWAP cannot be calculated for such security on such date on any of
the foregoing bases, the VWAP of such security on such date shall be the fair
market value as mutually determined by the Company and such Holder. If the
Company and such Holder are unable to agree upon the fair market value of such
security, then such dispute shall be resolved in accordance with the procedures
in Section 22 of the Series C Certificate of Designations. All such
determinations shall be appropriately adjusted for any stock dividend, stock
split, stock combination or other similar transaction during such period 

 

Section 6.          Miscellaneous.

 

a)           No Rights as Shareholder Until Exercise. This Warrant does not
entitle the Holder to any voting rights, dividends or other rights as a
shareholder of the Company prior to the exercise hereof, except as expressly set
forth in Section 3.

 

b)           Loss, Theft, Destruction or Mutilation of Warrant. The Company
covenants that upon receipt by the Company of evidence reasonably satisfactory
to it of the loss, theft, destruction or mutilation of this Warrant or any stock
certificate relating to the Warrant Shares, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to it (which, in
the case of the Warrant, shall not include the posting of any bond), and upon
surrender and cancellation of such Warrant or stock certificate, if mutilated,
the Company will make and deliver a new Warrant or stock certificate of like
tenor and dated as of such cancellation, in lieu of such Warrant or stock
certificate.

 

c)           Saturdays, Sundays, Holidays, etc. If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall not be a Business Day, then, such action may be taken or such right
may be exercised on the next succeeding Business Day.

 

d)            Jurisdiction. All questions concerning the construction, validity,
enforcement and interpretation of this Warrant shall be determined in accordance
with the provisions of the Purchase Agreement.

 

e)           Restrictions. The Holder acknowledges that the Warrant Shares
acquired upon the exercise of this Warrant, if not registered, will have
restrictions upon resale imposed by state and federal securities laws.

 

f)          Nonwaiver and Expenses. No course of dealing or any delay or failure
to exercise any right hereunder on the part of Holder shall operate as a waiver
of such right or otherwise prejudice the Holder’s rights, powers or remedies,
notwithstanding the fact that all rights hereunder terminate on the Termination
Date. If the Company willfully and knowingly fails to comply with any provision
of this Warrant, which results in any material damages to the Holder, the
Company shall pay to the Holder such amounts as shall be sufficient to cover any
costs and expenses including, but not limited to, reasonable attorneys’ fees,
including those of appellate proceedings, incurred by the Holder in collecting
any amounts due pursuant hereto or in otherwise enforcing any of its rights,
powers or remedies hereunder.

  

g)            Notices. Any notice, request or other document required or
permitted to be given or delivered to the Holder by the Company shall be
delivered in accordance with the notice provisions of the Purchase Agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

h)            Successors and Assigns. Subject to applicable securities laws,
this Warrant and the rights and obligations evidenced hereby shall inure to the
benefit of and be binding upon the successors and permitted assigns of the
Company and the successors and permitted assigns of Holder. The provisions of
this Warrant are intended to be for the benefit of any Holder from time to time
of this Warrant and shall be enforceable by the Holder or holder of Warrant
Shares.

 

i)          Amendment. This Warrant may be modified or amended or the provisions
hereof waived with the written consent of the Company and the Holder.

  

j)           Severability. Wherever possible, each provision of this Warrant
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Warrant shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provisions or the remaining provisions of this Warrant.

 

k)           Headings. The headings used in this Warrant are for the convenience
of reference only and shall not, for any purpose, be deemed a part of this
Warrant.

 

********************

 

(Signature Page Follows)

 

 
 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed by its
officer thereunto duly authorized as of the date first above indicated.

 

 

Towerstream Corporation

 

   

 

By:

 

 

 

Name:

 

 

Title:

 

 
 

--------------------------------------------------------------------------------

 

 

NOTICE OF EXERCISE

 

To:

TOWERSTREAM CORPORATION.

 

(1)  The undersigned hereby elects to purchase ________ Warrant Shares of the
Company pursuant to the terms of the attached Warrant (only if exercised in
full), and tenders herewith payment of the exercise price in full, together with
all applicable transfer taxes, if any.

 

(2) Payment shall take the form of (check applicable box):

 

☐  [if permitted] in lawful money of the United States; or

 

☐  [if permitted] the cancellation of such number of Warrant Shares as is
necessary, in accordance with the formula set forth in subsection 2(c), to
exercise this Warrant with respect to the maximum number of Warrant Shares
purchasable pursuant to the cashless exercise procedure set forth in subsection
2(c).

 

(3) Please issue a certificate or certificates representing said Warrant Shares
in the name of the undersigned or in such other name as is specified below:

 

_______________________________

 

(4) After giving effect to this Notice of Exercise, the undersigned will not
have exceeded the Beneficial Ownership Limitation.

 

The Warrant Shares shall be delivered to the following DWAC Account Number or by
physical delivery of a certificate to:

 

_______________________________

 

_______________________________

 

_______________________________

 

[SIGNATURE OF HOLDER]

 

Name of Investing Entity:

__________________________________________________________________________

Signature of Authorized Signatory of Investing Entity:

___________________________________________________

Name of Authorized Signatory:

_____________________________________________________________________

Title of Authorized Signatory:

______________________________________________________________________

Date:

_________________________________________________________________________________________

 

 
 

--------------------------------------------------------------------------------

 

  

ASSIGNMENT FORM

 

(To assign the foregoing warrant, execute
this form and supply required information.
Do not use this form to exercise the warrant.)

 

TOWERSTREAM CORPORATION

 

FOR VALUE RECEIVED, [____] all of or [_______] shares of the foregoing Warrant
and all rights evidenced thereby are hereby assigned to

 

_______________________________________________ whose address is

 

_______________________________________________________________.

 

_______________________________________________________________

 

Dated: ______________, _______

 

 

Holder’s Signature:

 

 

 

 

 

 

 

Holder’s Address:

 

 

 

 

 

 

 

 

 

 

 

Signature Guaranteed: ___________________________________________

 

NOTE: The signature to this Assignment Form must correspond with the name as it
appears on the face of the Warrant, without alteration or enlargement or any
change whatsoever, and must be guaranteed by a bank or trust company. Officers
of corporations and those acting in a fiduciary or other representative capacity
should file proper evidence of authority to assign the foregoing Warrant.

 